Citation Nr: 1731574	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-28 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for anosmia, to include as secondary to service-connected left nasoseptal deviation, status post rhinoseptoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for anosmia, to include as secondary to service-connected left nasoseptal deviation, status post rhinoseptoplasty.  Unfortunately, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.  

The Veteran has been diagnosed as having left nasoseptal deviation, post deviated nasal septum surgery, as well as anosmia.  He is currently service connected for left nasoseptal deviation, status post rhinoseptoplasty.  

A May 2010 VA examiner opined that the Veteran's report of anosmia was not as likely as not secondary to his deviated nasal septum surgery.  In support of this opinion, the examiner explained that, in looking at all the risk factors associated with smell disorders, the Veteran had only one risk factor which was service related (his deviated nasal septum surgery) and five other risk factors (a history of smoking plus four medications that were associated with smell disorders).  As such, the examiner concluded that the Veteran's non-service-connected risk factors far outweighed the one potential risk factor and that it was not as likely as not that the Veteran's reported smell disorder was related to military service.

In December 2014, the same VA examiner was asked to clarify his previous opinion.  The examiner indicated that the rhinoplasty does not remove the ability or sense of smell from the nose; rather, the procedure resets the bones of the nose to give it a more natural appearance.  In addition, the examiner opined that a reported in-service head injury was also not a likely cause of his anosmia because the Veteran reported losing his sense of smell after the nasal surgery and not after his head injury.  As such, the examiner concluded that it was the Veteran's multiple nonservice-connected risk factors which were the cause of his anosmia and
not his claimed service-connected conditions.

The Board finds that the May 2010 and December 2014 VA opinions of record are inadequate for purposes of determining secondary service connection.  When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In cases involving secondary service connection claims, a VA examiner must specifically address the matter of aggravation.   See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  This is especially true in this case, where the May 2010 VA examination report indicated that the Veteran's service-related deviated nasal septum surgery was a risk factor for anosmia.  Neither examination report included an opinion as to the likelihood that the Veteran's service-connected left nasoseptal deviation, status post rhinoseptoplasty, aggravated his anosmia.  

Accordingly, the Board finds that the examiner's opinions are inadequate for the purposes of determining secondary service connection, and a remand is necessary to obtain an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1. Forward the record and a copy of this Remand to the examiner who performed the May 2010 VA examination or, if that examiner is unavailable, to another qualified examiner for completion of an addendum opinion that provides the below-requested information.  If such an opinion cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's anosmia was chronically aggravated by his service-connected left nasoseptal deviation, status post rhinoseptoplasty.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must address the May 2010 VA examination report's indication that the Veteran's service-related deviated nasal septum surgery was a risk factor for anosmia.  

A full and complete rationale for each opinion expressed is required.  If the any requested opinion cannot be provided without resort to speculation, then the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of specific evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




